DETAILED ACTION
This Office Action is in response to the amendment filed on 7/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of the group I invention (claims 1- 11 and 13 - 15) in the reply filed on 7/14/2021 is acknowledged. Accordingly, claims 18, 23 - 24, 27 - 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Edahiro (US 7,525,844 B2) in view of Lan et al. (US 6,156,611 A).

With regard to claim 1, Edahiro discloses a cell architecture, as shown in figure below, comprising at least a 1st cell and a 2nd cell placed next to each other in a cell width direction, 
wherein 
the 1st cell MC-1 comprises a one-fin connector 97(s) which is formed around a fin among a plurality of fins of the 1st cell, and connects a field-effect transistor of the 1st cell to a power rail 99 of the 1st cell, 
a 2nd cell MC-2 comprises a connector connected to a power rail 99 of the 2nd
the fin of the 1st cell and the connector of the 2nd cell are placed next to each other in the cell width direction in the cell architecture, 
the one-fin connector of the 1st cell and the connector of the 2nd cell are merged.  

    PNG
    media_image1.png
    943
    1454
    media_image1.png
    Greyscale

Edahiro fails to show a vertical field-effect transistor in the cell.
Lan discloses that VFETs can replace standard lateral FETs in semiconductor devices. VFETs increase operation frequency and decrease unit cell dimension of devices (Lan col. 1, line 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lan’s teachings with the invention of Edahiro to reduce unit cell dimension of devices.
With regard to claim 2, Edahiro and Lan disclose the connector of the 2nd cell MC-2 comprises an at least one-fin connector which is formed around at least one fin of the 2nd cell, nd cell to the power rail 99 of the 2nd cell (figure above).  
With regard to claim 5, Edahiro discloses the 1st cell and the 2nd constitute a 1st logic circuit and a 2nd logic circuit, respectively, which are configured to perform a same logic function or operation (Edahiro col. 4, line 55).  
Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Edahiro and Lan, further in view of Balakrishnan et al. (US 2014/0315363 A1).

With regard to claim 3, Edahiro and Lan fail to show cells comprise bottom source/drain (S/D) region.  
Balakrishnan discloses a cell comprising a one-fin bottom source/drain (S/D) region (212-1 - 212-3 regions) of a VFET of a 1st cell 200, and at least one-fin connector (active region around fins 202 Edahiro 97) of the 2nd cell 200’ comprises an at least one-fin bottom S/D region of the at least one VFET of the 2nd cell (figure below).

<Remainder of Page Intentionally Left Blank>


    PNG
    media_image2.png
    867
    1202
    media_image2.png
    Greyscale

Balakrishnan teaches that his design provides reduced required area for SRAM cell (Balakrishnan 0003).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Balakrishnan’s teachings with the inventions of Edahiro and Lan to reduce size of cells.
With regard to claim 4, Edahiro and Lan fail to show cells comprise bottom source/drain (S/D) region. 
Balakrishnan discloses the one-fin connector of the 1st cell 200 comprises a one-fin top source/drain (S/D) contact structure 212-4 - 212-6 formed on a top S/D region of the VFET of the 1st cell, and the at least one-fin connector (active region around fins 202 Edahiro 97) of the 2nd cell 200’ comprises an at least one-fin top S/D contact structure 212-1 - 212-3 formed on at nd cell (see the comments stated above in paragraphs 13 - 14, with respect to claim 3, which is considered repeated here).  
Allowable Subject Matter
Claims 6 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 - 15 are allowed.
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims: the 1st cell comprises an at least two-fin connector which is formed around at least two fins of the 1st cell, and connects at least one vertical field-effect transistor (VFET) of the 1st cell to a power rail of the 1st cell; the 2nd cell comprises an at least one-fin connector formed around at least one fin of the 2nd cell to connect at least one VFET of the 2"d cell without being connected to a power rail of the 2"d cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        September 11, 2021

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814